Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 1 of 63            FILED
                                                                  2021 May-03 PM 03:43
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                 EXHIBIT A
      Case 5:21-cv-00620-CLS Document 1-1 2 Filed 05/03/21 Page 2 of 63
                                DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                        3/29/2021 1:27 PM
                                                                      47-CV-2021-900402.00
                                                                     CIRCUIT COURT OF
                                                                 MADISON COUNTY, ALABAMA
                                                                    DEBRA KIZER, CLERK

           IN THE CIRCUIT COURT FOR THE TWENTY-THIRD
         JUDICIAL CIRCUIT OF MADISON COUNTY ALABAMA


SHERELL ANNE DOLNEY,                         )
                                             )
                          Plaintiff,         )
                                             )
Vs.                                          ) Civil Action:
                                             )
AETNA LIFE INSURANCE COMPANY,                )
An insurance company licensed by the         )
State of Alabama; THE HARTFORD               )
FINANCIAL SERVICES GROUP, INC.,              )
A corporation; and HARTFORD LIFE AND)
ACCIDENT INSURANCE COMPANY,
An insurance company licensed by the         )
State of Alabama,
                                             )
                         Defendants.         )

                                   COMPLAINT


   [Breach of Contract/ Long Term Disability Group Disability Insurance policy
                              /Employee Benefit Plan]


1. The Plaintiff is Sherell Anne Dolney and she is over the age of nineteen years


and of sound mind. The Plaintiff was employed by The Boeing Company in


Huntsville, Madison County, Alabama as an Engineering Technical Support


Specialist at the time that her disability began on December 31, 2008. The Plaintiff


is currently a resident of Ardmore, Tennessee.


2. The Defendant Aetna Life Insurance Company is an insurance company that is

licensed to sell and administer disability group insurance policies by the State of




                                                                  Complaint Page 1 of 1 4
                               DOCUMENT 2
      Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 3 of 63




Alabama and in this particular matter did issue the Long Term Disability Group


Insurance policy that provided benefits to the employees of The Boeing Company


in Huntsville, Madison County, Alabama on December 31, 2008 when the Plaintiff


was first determined to be disabled.


3. The Defendant Aetna Life Insurance Company was designated by the Long Term


Disability Group Disability Insurance policy as both the actual administrator and the


claims administrator of the Long Term Disability Group Disability Insurance policy


that provided disability insurance coverage for the employees of The Boeing


Company in Huntsville, Madison County, Alabama.


4. The Defendant The Hartford Financial Services Group, Inc., is a corporation, also


known as The Hartford, that functions as the administrator for Long Term Disability


Group Disability Insurance policy benefits based on the Long Term Disability Group


Disability Insurance policy that was issued by the Defendant Aetna Life Insurance


Company to provide disability benefits to the employees of The Boeing Company


in Huntsville, Madison County, Alabama.


5. The Defendant The Hartford Financial Services Group, Inc., did serve as the


claims administrator for the Long Term Disability Group Disability Insurance policy

issued by the Defendant Aetna Life Insurance Company to provide disability

benefits to the employees of The Boeing Company employed in Huntsville, Madison




                                                                   Complaint Page 2 of 14
                              DOCUMENT 2
     Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 4 of 63




County, Alabama and to specifically include the disability benefits previously paid


and currently due to the Plaintiff.


6. The Defendant Hartford Life and Accident Insurance Company is an insurance


company that is a subsidiary of the Defendant The Hartford Financial Services


Group, Inc., and through which the Defendant The Hartford Financial Services


Group, Inc., serves as the claim administrator of the Long Term Disability Group


Disability Insurance policy issued by the Defendant Aetna Life Insurance Company

that insured the Plaintiff as an employee of The Boeing Company in Huntsville,

Madison County, Alabama for disability benefits.

7. The Defendant Hartford Life and Accident Insurance Company is licensed by the


State of Alabama to sell and administer disability insurance policies in the State of

Alabama.


8. The Plaintiff was employed by The Boeing Company in Huntsville, Madison

County, Alabama at the time that her disability began on December 3 1 , 2008 and the


Plaintiff did receive disability benefits based on the Long Term Disability Group

Disability Insurance policy issued by the Defendant Aetna Life Insurance Company

as a result of her disability while employed by The Boeing Company in Huntsville,

Alabama in December, 2008.


9. The Defendants Aetna Life Insurance Company, The Hartford Financial Services

Group, Inc., and Hartford Life and Accident Insurance Company did and does


                                                                   Complaint Page 3 of 14
                               DOCUMENT 2
      Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 5 of 63




continue to administer and act as the claims administrator for the Long Term


Disability Insurance policy issued to The Boeing Company to provide disability


insurance for The Boeing Company’s employees in Huntsville, Madison County,


Alabama, including the Plaintiff.      Venue is therefore proper in Madison County,


Alabama pursuant to both Alabama Code § 6-3-7 and Alabama Code § 6-3-4.


1 0. This Court has jurisdiction of this matter as it involves the failure to pay disability


insurance benefits pursuant to the terms of a Long Term Disability Group Disability


Insurance policy issued by the Defendant Aetna Life Insurance Company to provide

group disability insurance coverage for the employees of The Boeing Company in

Huntsville,   Madison County, Alabama and is therefore               within the general

jurisdiction of this Court. In addition, to the extent that the Long Term Disability


Group Disability Insurance policy may be construed as an employee welfare benefit


plan, this Court has jurisdiction pursuant to 29 U.S.C. § 1 132(e)(1).


1 1 . The Plaintiff was employed by The Boeing Company in Huntsville, Madison

County, Alabama as an Engineering Technical Support Specialist at the time that her

disability began on December 3 1 , 2008.


12. The Plaintiff was transferred from short term disability benefits to disability

benefits under the Long Term Disability Group Disability Insurance policy issued

by the Defendant Aetna Life Insurance Company in July, 2009 upon the completion

of the “waiting period” under the terms of the Long Term Disability Group


                                                                         Complaint Page 4 of 14
      Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 6 of 63
                               DOCUMENT 2




Disability Insurance policy issued by the Defendant Aetna Life Insurance Company


to provide group disability benefits to the employees of The Boeing Company in


Huntsville, Madison County, Alabama.


13. In the year 2019, the Defendant Aetna Life Insurance Company began a review


of the disability benefits that the Plaintiff had received and was receiving as a result


of the disability she suffered as an employee of The Boeing Company in Huntsville,


Madison County, Alabama on December 31, 2008.


14. The Defendant Aetna Life Insurance Company issued a decision on October 1 8,


2019 that determined that the Plaintiff was no longer disabled under the terms of the

Long Term Disability Group Disability Insurance policy issued by the Defendant

Aetna Life Insurance Company to provide disability benefits to the employees of

The Boeing Company in Huntsville, Madison County, Alabama.

15. The Plaintiff filed an appeal of the decision by the Defendant Aetna Life


Insurance Company denying continuing disability benefits to her on October 18,


2019 and the Defendant The Hartford Financial Services Group, Inc. contacted the

Plaintiff by a letter dated April 15, 2020 and informed the Plaintiff that the Defendant

The Hartford Financial Services Group, Inc. would be acting as the claims

administrator for the appeal of the decision previously issued by the Defendant

Aetna Life Insurance Company to deny benefits to the Plaintiff under the Long Term

Disability Group Disability Insurance policy issued by the Defendant Aetna Life


                                                                      Complaint Page 5 of 14
                               DOCUMENT 2
     Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 7 of 63




Insurance Company to provide disability benefits to the employees of The Boeing


Company in Huntsville, Madison County, Alabama.


1 6. By a separate mailing to the attorney for the Plaintiff, the Defendant Hartford

Life and Accident Insurance Company did inform the attorney for the Plaintiff that


the Defendant The Hartford Financial Services Group, Inc. and the Defendant


Hartford Life and Accident Insurance Company would be acting jointly as the claims

administrator for the appeal of the decision issued by the Defendant Aetna Life


Insurance Company on October 18, 2019 to deny benefits to the Plaintiff under the


Long Term Disability Group Disability Insurance policy issued by the Defendant

Aetna Life Insurance Company to provide disability benefits to the employees of

The Boeing Company in Huntsville, Madison County, Alabama.

17. On June 23, 2020, the Defendants The Hartford Financial Services Group, Inc.


and Hartford Life and Accident Insurance Company issued a decision that denied

the Plaintiffs appeal of the October 18, 2019 decision of the Defendant Aetna Life

Insurance Company.


1 8. The Plaintiff was not provided with a copy of the June 23, 2020 decision of the

Defendants until October 14, 2020.


19. As a part of the review process by the Defendants, they retained and obtained an

opinion from an “independent Physician” in Physical and Rehabilitation Medicine

and based the decision of June 23, 2020 upon that opinion.


                                                                  Complaint Page 6 of 1 4
      Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 8 of 63
                                DOCUMENT 2




20. When an opinion is obtained that provides a rationale for the basis of a decision,


before an “an adverse benefit determination on review on a disability benefit claim”


can be made 29 C.F.R. § 2560.503-1 (h)(4)(ii) requires that the administrator must


provide a claimant with a copy of the opinion and the basis for the opinion before an


adverse benefit determination is given and the claimant must be permitted to respond


prior to the adverse benefit decision being issued.


21. The Plaintiff was never provided by the Defendants with the opinion nor the


rationale    for the   opinion   of the   “independent physician”   in   Physical    and


Rehabilitation medicine before the adverse benefit decision of June 23, 2020 was


made and which decision was not provided to the Plaintiff until October 14, 2020.


22. Upon a request by the Claimant after receiving the October 14, 2020 decision,


the Defendants did provide a copy of the “independent physician” opinion but that


was after the decision of June 23, 2020 denying benefits was provided to the Plaintiff

on October 14, 2020 and after the administrative review process had been exhausted


leaving the Plaintiff with no opportunity to comment or refute the “independent


physician”    opinion during the administrative process.      This conduct by the


Defendants was a breach of their duties imposed by 29 C.F.R. § 2560.503-1 (h)(4)(ii)


and is therefore a breach of the Long Term Disability Group Disability Insurance

policy issued by the the Defendant Aetna Life Insurance Company to provide

disability benefits to the employees of The Boeing Company in Huntsville, Madison


                                                                    Complaint Page 7 of 14
                                DOCUMENT 2
      Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 9 of 63




County, Alabama.


23. The Plaintiff suffers numerous disabling conditions including but not limited to

a transverse fracture of her left patella, and a set of May 29, 2019 x-rays of the


cervical spine showing “C3 to 7 bone-on-bone.”, and an examination by                   Dr.


Freudenberger where he states with respect to the cervical spine, “Exam complaints


are consistent with nerve root compression, C6 versus C7.”, and Dr. Freudenberger


has also stated as to an MRI of the cervical spine, once again, looks good with regard

to cord; however, bone-on-bone involvement at both levels with advanced stenosis,


right greater than left abutting exiting nerve roots.”


24. The Plaintiff also has chronic pain and paresthesias in the right hand and arm. In


an examination at Tennessee Valley Neurological Associates of April 8, 201 5 it was


found that, “Motor: muscle tone is decreased on right arm with diminished muscle


bulk on right arm. Decreased grip on right with 4/5 prox weakness.”


25. The Plaintiff underwent a lumbar spine x-ray on May 29, 2019 which found that

“L4-5 bone-on-bone. L5-S1 disc space narrowing. An examination On August 13,

20 1 9 by Dr. Freudenberger found there is limited flexion and extension of the lumbar


spine. There is tenderness to palpation of the bilateral lumbar paraspinals. There is

tender to palpation of the right sacroiliac joint. Strength is 5/5 of the bilateral lower

extremities with the exception of the left EHL which is 4+/5. Sensation decreased

along the right L5-S1 dermatome.” A new MRI of the lumbar spine demonstrates


                                                                      Complaint Page 8 of 14
     Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 10 of 63
                               DOCUMENT 2




bone-on-bone involvement L4-5, L5-S1 with greatest stenosis is seen at the L5-S1

neural foramina.”


26. In the Defendants decision of June 20, 2020, the decision reviewed none of the


medical records described in the above paragraphs and instead relied solely on the

“independent physician” review which also does not discuss the above described


medical records.


27. The Defendant Aetna Life Insurance Company also had a Functional Capacity


test performed on July 16, 2019 which found, “In this evaluator’s opinion, the


claimant may need additional breaks outside of normal work breaks; and may need

day(s) between attempted work days to recuperate. The claimant may not be able to


meet an 8 hour/5 days per week (40 hours per week) work schedule on a consistent

basis even at the Sedentary level.” Functional Capacity Evaluation Report 7-16-

2019 p. 3. The report also limited Ms. Dolney to Sedentary work level at those times


that she is able to perform work activities. Functional Capacity Evaluation Report

7-16-2019 p. 3. The testing also found that the “Hand Function: Fine Motor: Right:


Poor, Left: Poor. Functional Capacity Evaluation Report 7-16-2019 p. 4. None of

these limitations were taken into account by the “independent Physician”.

28. The definition of “Total Disability” after the first thirty months that benefits are

paid under the Long Term Disability Group Disability Insurance policy issued by

the Defendant Aetna Life Insurance Company for the employees of The Boeing


                                                                      Complaint Page 9 of 14




                                                                                               (
     Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 11 of 63
                               DOCUMENT 2




Company in Huntsville, Madison County, Alabama states: “Thereafter during such


period of total disability: You are not able, solely because of injury or disease, to

work at any reasonable occupation.”


29. The term “Reasonable Occupation” is defined by the Long Term Disability

Group Disability Insurance policy issued by the Defendant Aetna Life Insurance

Company to provide disability benefits to the employees of The Boeing Company


in Huntsville, Madison County, Alabama as, “This is any gainful activity for which

you are, or may reasonably become, fitted by education, training, or experience. It

does not include work under an Approved Rehabilitation Program.”

30. The Plaintiff was evaluated by a vocational expert on March 23, 2020 and

following that testing and after a review of the medical records in this matter the

vocational expert was of the opinion that the Plaintiff could not perform any


competitive work in the labor market.


3 1 . Based on the definitions contained in the Long Term Disability Group Disability

Insurance policy issued by the Defendant Aetna Life Insurance Company, the


medical records submitted to the Defendants, the Functional Capacity Evaluation

that the Defendant Aetna Life Insurance Company had performed and the vocational

evaluation, the Plaintiff remains disabled under the terms of the Long Term

Disability Group Disability Insurance policy issued by the Defendant Aetna Life




                                                                  Complaint Page 10 of 14
     Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 12 of 63
                               DOCUMENT 2




Insurance Company for the employees of The Boeing Company in Huntsville,


Madison County, Alabama.


32. The Defendants did breach the Long Term Disability Group Disability Insurance


policy issued by the Defendant Aetna Life Insurance Company by refusing to


continue the payments to the Plaintiff under the terms of the Long Term Disability


Group Disability Insurance policy issued by the Defendant Aetna Life Insurance


Company for the employees of The Boeing Company in Huntsville, Madison


County, Alabama.


33. As proximate result of the Defendants breach of the Long Term Disability Group


Disability Insurance policy issued by the Defendant Aetna Life Insurance Company


and administered the Defendants Aetna Life Insurance Company, The Hartford

Financial Services Group, Inc., and Hartford Life and Accident Insurance Company,


the Plaintiff has suffered the loss of disability benefits due under the terms of the


Long Term Disability Group Disability Insurance policy from October 18, 2019


through the present date and will continue to suffer the loss of benefits throughout


the remaining term of the policy which shall end once the Plaintiff reaches the age


of sixty-five years.


34. The Plaintiff was receiving in disability benefits from the Defendant Aetna Life

Insurance Company the sum of $1867.00 per month when her benefits were

terminated by the Defendants on October 18, 2019.


                                                                  Complaint Page 1 1 of 14
                               DOCUMENT 2
     Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 13 of 63




35. The Long Term Disability Group Disability Insurance policy issued by the


Defendant Aetna Life Insurance Company to provide disability insurance benefits


for the employees of The Boeing Company in Huntsville, Madison County, Alabama


also requires increases in the amount of monthly benefits based on the CPI-W,


Consumer Price Index for Urban Wage Earners and Clerical Workers which would


apply to all future benefits under the terms of the Long Term Disability Group


Disability Insurance policy.


36. The Plaintiff has exhausted all of the administrative remedies that are available


under the terms of the Long Term Disability Group Disability Insurance policy


issued by the Defendant Aetna Life Insurance Company for the employees of The


Boeing Company in Huntsville, Madison County, Alabama and benefits should have


been continued.


37. The Plaintiff has met all of the conditions precedent under the terms of the Long

Term Disability Group Disability Insurance policy issued by the Defendant Aetna


Life Insurance Company for the employees of The Boeing Company in Huntsville,


Madison County, Alabama and benefits should have been continued.


38. The Long Term Disability Group Disability Insurance policy issued by the


Defendant Aetna Life Insurance Company          for the employees of The Boeing

Company in Huntsville, Madison County, Alabama does not contain any provision

that provides that any of the Defendants in this matter have the discretionary


                                                                  Complaint Page 12 of 14
                               DOCUMENT 2
     Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 14 of 63




authority to determine eligibility for benefits or to construe the terms of the Long


Term Disability insurance policy.


39. The Long Term Disability Group Disability Insurance policy issued by the


Defendant Aetna Life Insurance Company           for the employees of The Boeing


Company in Huntsville, Madison County, Alabama is a contract to pay insurance


benefits to the employees of The Boeing Company in the event that such employee


becomes disabled within the terms of the Long Term Disability Group Disability


Insurance policy and is not a trust document.


      Wherefore, the Plaintiff demands a judgment against the Defendants for all of


the benefits that have accrued under the terms of the policy and for the payment of

all benefits which remain due to the Plaintiff under the terms of the policy in the

future whether these damages are termed as actual, compensatory, or some other

damage, attorney fees, costs and such other, further and different relief as this Court

deems just, proper and equitable and in addition the Plaintiff would request that this

matter be remanded back to the Defendants and that the Defendants be ordered to


comply with 29 C.F.R. § 2560.503- l(h)(4)(ii).

Date: March 29       , 2021




                                                                    Complaint Page 13 of 14
                                DOCUMENT 2
      Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 15 of 63




                                              Kenneth D. Hamptdn
                                              Attorney for Plaintiff
                                              Attorney ID: HAM033
                                              2004 Poole Drive, Suite A
                                              Huntsville, AL 35810
                                              Telephone: 256-859-8900
                                              Fax: 256-859-8853
                                              Email: kenhampton@hiwaay.net


Attorney Initiated Certified Mail Service:




[1]
Aetna Life Insurance Company
C/O CT Corporation System
Registered Agent for Aetna Life Insurance Company
2 North Jackson Street
Suite 605
Montgomery, Alabama 36104


[2]
The Hartford Financial Services Group, Inc.
C/O CT Corporation System
Registered Agent for The Hartford Financial Services Group, Inc.
67 Bumside Avenue
East Hartford, CT 06108-3408


[3]
Hartford Life and Accident Insurance Company
C/O number CT Corporation System
Registered Agent for Hartford Life and Accident Insurance Company
2 North Jackson Street
Suite 605
Montgomery, Alabama 36104




                                                                   Complaint Page 14 of 14
                  Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 16 of 63


AO 399 (01/09) Waiver of the Service of Summons




                                      United States District Court
                                                                        for the

                                                         Northern District of Alabama


                        JUDITH WILLS
                                                                             )
                              Plaintiff
                                                                             )
                                 V.                                          )    Civil Action No. 2:21-cv-00041-JHE
        HARTFORD LIFE INSURANCE COMPANY                                      )
                             Defendant                                       )

                                            WAIVER OF THE SERVICE OF SUMMONS


To: Peter H. Burke
             (Name of the plaintiff's attorney or unrepresented plaintiff)



          I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

          I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                04/1 6/2021           , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment  will be entered against me or the entity I represent.


Date:          04/16/2021
                                                                                            Signature of the attorney or unrepresented party


        HARTFORD LIFE INSURANCE COMPANY                                                                   William Wahlheim
        Printed name ofparty waiving service ofsummons                                                        Printed name
                                                                                                      Maynard Cooper Gale
                                                                                                   1901 Sixth Ave N Suite 1700
                                                                                                      Birmingham, AL 35203

                                                                                                                 Address


                                                                                               wwahlheim@maynardcooper.com
                                                                                                             E-mail address


                                                                                                           (205)254-1088
                                                                                                            Telephone number


                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

          If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.




                                                                                                                                                           I
                   Case 5:21-cv-00620-CLS Document 1-1 1 Filed 05/03/21 Page 17 of 63
                                             DOCUMENT
                                                                                                             ELECTRONICALLY FILED
                                                                                                                3/29/2021 1:27 PM
                                                                                                       W       47-CV-2021-900402.00
State of Alabama                                                                             Cai            CIRCUIT COURT OF
                                                    COVER SHEET                                         MADISON COUNTY, ALABAMA
Unified Judicial System
                                        CIRCUIT COURT - CIVIL CASE                          47             DEBRA KIZER, CLERK

                                         (Not For Domestic Relations Cases)                 Date ot Hiing:             Judge (joae:
Form ARCiv-93       Rev. 9/18
                                                                                            03/29/2021


                                                 GENERAL INFORMATION

                                   IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
       SHERELL ANNE DOLNEY v. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SYSTE ET AL

First Plaintiff:        Business         individual            First Defendant: 0 Business                      individual
                        Government       Other                                         Government              Other


NATURE OF SUIT : Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                 OTHER CIVIL FILINGS (cont'd)

     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
                                                                      Enforcement of Agency Subpoena/Petition to Preserve
     TONG - Negligence: General
                                                             CVRT - Civil Rights
     TOMV - Negligence: Motor Vehicle
                                                             COND - Condemnation/Eminent Domain/Right-of-Way
     TOWA - Wantonness
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
                                                         0 CONT - Contract/Ejectment/Writ of Seizure
     TOMM - Malpractice-Medical
     TOLM - Malpractice-Legal
                                                             TOCN - Conversion

     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
                                                                      Injunction Election Contest/Quiet Title/Sale For Division
     TBFM - Fraud/Bad Faith/Misrepresentation
                                                             CVUD - Eviction Appeal/Unlawful Detainer
     TOXX - Other:
                                                             FORJ   - Foreign Judgment
                                                             FORF - Fruits of Crime Forfeiture
TORTS: PERSONAL INJURY
                                                             MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TOPE - Personal Property
                                                             PFAB   - Protection From Abuse
     TORE - Real Properly
                                                             EPFA - Elder Protection From Abuse

OTHER CIVIL FILINGS                                          QTLB   - Quiet Title Land Bank

     ABAN - Abandoned Automobile                             FELA   - Railroad/Seaman (FELA)

     ACCT - Account & Nonmortgage                            RPRO - Real Property

     APAA - Administrative Agency Appeal                     WTEG - Will/Trust/Estate/Guardianship/Conservatorship

     ADPA - Administrative Procedure Act                     COMP - Workers’ Compensation

     ANPS - Adults in Need of Protective Service             CVXX - Miscellaneous Circuit Civil Case


ORIGIN:      F 0 INITIAL FILING                          A      APPEAL FROM                              O       OTHER
                                                                DISTRICT COURT

             R        REMANDED                           T      TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                    Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                    yes 0NO            jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                      0 MONETARY AWARD REQUESTED                  NO MONETARY AWARD REQUESTED

ATTORNEY CODE:

        HAM033                                   3/29/2021 1 :27:44 PM                             /s/ KENNETH D HAMPTON
                                             Date                                            Signature of Attorney/Party filing this form



MEDIATION REQUESTED:                             YES    NO 0 UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                     yes       NO
            Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 18 of 63




      ow
                                         AlaFile E-Notice



       \VflOMR



                                                                           47-CV-2021-900402.00



To:   KENNETH D HAMPTON
      kenhampton@hiwaay.net




                     NOTICE OF ELECTRONIC FILING

                      IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


        SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                        47-CV-2021-900402.00


                       The following complaint was FILED on 3/29/2021 1:26:38 PM




      Notice Date:    3/29/2021 1:26:38 PM




                                                                                   DEBRA KIZER
                                                                        CIRCUIT COURT CLERK
                                                                   MADISON COUNTY, ALABAMA
                                                                   MADISON COUNTY, ALABAMA
                                                                       100 NORTHSIDE SQUARE
                                                                          HUNTSVILLE, AL, 35801


                                                                                   256-532-3390
             Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 19 of 63
       YJDicy?
       "•fSwiSas

                                         AlaFile E-Notice
      f/m

        of
                                                                            47-CV-2021-900402.00



To:   AETNA LIFE INSURANCE COMPANY, CT CORPORATION SYSTE
      REGISTERED AGENT 2 NORTH
      JACKSON STREET SUITE 605
      MONTGOMERY, AL, 36104




                      NOTICE OF ELECTRONIC FILING

                       IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


         SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                         47-CV-2021 -900402.00


                        The following complaint was FILED on 3/29/2021 1:26:38 PM




       Notice Date:    3/29/2021 1:26:38 PM




                                                                                    DEBRA KIZER
                                                                         CIRCUIT COURT CLERK
                                                                    MADISON COUNTY, ALABAMA
                                                                    MADISON COUNTY, ALABAMA
                                                                        100 NORTHSIDE SQUARE
                                                                           HUNTSVILLE, AL, 35801


                                                                                    256-532-3390
             Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 20 of 63
       YiDicZQ


      f/r                                AlaFile E-Notice
      i/1
             Bp
         omI h*   |



        of avnJP'
                                                                            47-CV-2021-900402.00



To:   THE HARTFORD FINANCIAL SERVICES GROUP INC, CT CORP
      SYSTEM REGISTERED AGENT
      67 BURNSIDE AVENUE
      EAST HARTFORD, CT, 06108




                      NOTICE OF ELECTRONIC FILING

                       IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


         SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                         47-CV-2021 -900402.00


                        The following complaint was FILED on 3/29/2021 1:26:38 PM




       Notice Date:    3/29/2021 1:26:38 PM




                                                                                    DEBRA KIZER
                                                                         CIRCUIT COURT CLERK
                                                                    MADISON COUNTY, ALABAMA
                                                                    MADISON COUNTY, ALABAMA
                                                                         100 NORTHSIDE SQUARE
                                                                           HUNTSVILLE, AL, 35801


                                                                                    256-532-3390
            Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 21 of 63
        ^D1Q44

'Sv
                M                          AlaFile E-Notice
       f/ 4b &
         ^*t>

         OF AWX
                                                                             47-CV-2021-900402.00



 To:    HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY, CT
        CORPORATION SYSTEM, SUITE
        605, 2 NORTH JACKSON ST
        MONTGOMERY, AL, 36104




                       NOTICE OF ELECTRONIC FILING

                        IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


          SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                          47-CV-2021 -900402.00


                         The following complaint was FILED on 3/29/2021 1:26:38 PM




        Notice Date:    3/29/2021 1:26:38 PM




                                                                                     DEBRA KIZER
                                                                          CIRCUIT COURT CLERK
                                                                     MADISON COUNTY, ALABAMA
                                                                     MADISON COUNTY, ALABAMA
                                                                         100 NORTHSIDE SQUARE
                                                                            HUNTSVILLE, AL, 35801


                                                                                     256-532-3390
              Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 22 of 63

State of Alabama
                                                     SUMMONS                                          Court Case Number
Unified Judicial System
                                                                                                      47-CV-2021 -900402.00
Form C-34   Rev. 4/2017                                 - CIVIL -

                                 IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
             SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY

  MATIPC  Trt AETNA LIFE INSURANCE COMPANY, CT CORPORATION SYSTE, REGISTERED AGENT 2 NORTH JACKSON STREET SUITE 605,
  NUIICfc IU: MONTGOMERY, AL 36104

                                                               (Name and Address of Defendant)

  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  KENNETH D HAMPTON
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: SUITE A, 2004 POOLE DRIVE, HUNTSVILLE, AL 35810                                                                   .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]

 THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
 OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
 THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                  PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
 0 Service by certified mail of this Summons is initiated upon the written request of SHERELL ANNE DOLNEY
     pursuant to the Alabama Rules of the Civil Procedure.                                                                  [Name(s)]
                   03/29/2021                                          Is/ DEBRA KIZER                                By:
                     (Date)                                               (Signature of Clerk)                                     (Name)


 0 Certified Mail is hereby requested.                           /sl KENNETH D HAMPTON
                                                                 (Plaintiffs/Attorney's Signature)



                                                     RETURN ON SERVICE
     Return receipt of certified mail received in this office on
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                  in                                                                    County,
                      (Name of Person Served)                                                    (Name of County)

 Alabama on
                                   (Date)

                                                                                                      (Address of Server)

 (Type of Process Server)                       (Server's Signature)



                                                (Server's Printed Name)                               (Phone Number of Server)
               Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 23 of 63

State of Alabama
                                                      SUMMONS                                          Court Case Number
Unified Judicial System
                                                                                                       47-CV-2021-900402.00
Form C-34    Rev. 4/2017                                 - CIVIL -
                                  IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
              SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
  Kir.T|__       .   THE HARTFORD FINANCIAL SERVICES GROUP INC, CT CORP, SYSTEM REGISTERED AGENT 67 BURNSIDE AVENUE, EAST
  INUIIUC     IO.    HARTFORD, CT 06108

                                                               (Name and Address of Defendant)

  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  KENNETH D HAMPTON

                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: SUITE A, 2004 POOLE DRIVE, HUNTSVILLE, AL 35810                                                                       .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]

 THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
 OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
 THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                                PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.

 0 Service by certified mail of this Summons is initiated upon the written request of SHERELL ANNE DOLNEY
     pursuant to the Alabama Rules of the Civil Procedure.                                                                  [Name(s)]
                   03Z29Z2021                                          ZsZ DEBRA KIZER                                By:
                      (Date)                                              (Signature of Clerk)                                     (Name)


 0 Certified Mail is hereby requested.                           ZsZ KENNETH D HAMPTON
                                                                 (Plaintiffs/Attorney's Signature)



                                                     RETURN ON SERVICE
     Return receipt of certified mail received in this office on
                                                                                                          (Date)

     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                  in                                                                    County,
                      (Name of Person Served)                                                    (Name of County)

 Alabama on
                                   (Date)

                                                                                                      (Address of Server)

 (Type of Process Server)                       (Server's Signature)



                                                (Server's Printed Name)                               (Phone Number of Server)
              Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 24 of 63

State of Alabama
                                                     SUMMONS                                          Court Case Number
Unified Judicial System
                                                                                                      47-CV-2021-900402.00
Form C-34   Rev. 4/2017                                 - CIVIL -
                                 IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA
             SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
            _       HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY, CT, CORPORATION SYSTEM, SUITE 605, 2 NORTH JACKSON ST,
  NUIIGE IU:        MONTGOMERY, AL 36104

                                                               (Name and Address of Defendant)

  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  KENNETH D HAMPTON
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: SUITE A, 2004 POOLE DRIVE, HUNTSVILLE, AL 35810                                                                   .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]

 THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
 OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
 THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.

              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                  PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
 0 Service by certified mail of this Summons is initiated upon the written request of SHERELL ANNE DOLNEY
     pursuant to the Alabama Rules of the Civil Procedure.                                                                  [Name(s)]
                   03/29/2021                                          Is/ DEBRA KIZER                                By:
                     (Date)                                               (Signature of Clerk)                                     (Name)


 M Certified Mail is hereby requested.                          Is/ KENNETH D HAMPTON
                                                                 (Plaintiffs/Attorney's Signature)


                                                     RETURN ON SERVICE
     Return receipt of certified mail received in this office on
                                                                                                          (Date)

     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                     County,
                      (Name of Person Served)                                                    (Name of County)

 Alabama on
                                   (Date)

                                                                                                      (Address of Server)

 (Type of Process Server)                       (Server's Signature)



                                                (Server's Printed Name)                               (Phone Number of Server)
       Case 5:21-cv-00620-CLS Document 1-15 Filed 05/03/21 Page 25 of 63
                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                    3/29/2021 3:40 PM
                                                                                  47-CV-202 1-900402.00
                                                                                  CIRCUIT COURT OF
                                                                             MADISON COUNTY, ALABAMA
                                                                                DEBRA KIZER, CLERK
                 IN THE CIRCUIT COURT FOR THE TWENTY-
                JUDICIAL CIRCUIT OF MADISON COUNTY ALABAMA


SHERELL ANNE DOLNEY,                                 )
                                                     )
                              Plaintiff,             )
                                                     )
Vs.                                                  ) Civil Action: 47-CV-202 1-900402
                                                    )
AETNA LIFE INSURANCE COMPANY,                       )
An insurance company licensed by the                )
State of Alabama; THE HARTFORD                      )
FINANCIAL SERVICES GROUP, INC.,                     )
A corporation; and HARTFORD LIFE AND                )
ACCIDENT INSURANCE COMPANY,
An insurance company licensed by the
State of Alabama,


                              Defendants.


                    Plaintiffs First Notice Identifying Discovery Materials

      Pursuant to the Standing Order of this Court as it pertains to discovery materials and
Alabama Rule of Civil Procedure 5(d), please take notice that the following itemized discovery
documents have been filed in this action and the originals of such documents are being retained by
the Plaintiffs attorney as Custodian and that such itemized discovery documents are or will be
served pursuant to Alabama Rule of Civil Procedure 4 with the Summons and Complaint:

[1] Plaintiffs First Set of Request for Production of Documents to the Defendant Hartford Life
and Accident Insurance Company.


[2] Plaintiffs First Set of Request for Production of Documents to the Defendant The Hartford
Financial Services Group, Inc.


[3] Plaintiffs First Set of Request for Production of Documents to the Defendant Aetna Life
Insurance Company.


Date: March 29, 2021


                                                            Kenneth D. Hampton'HAM033
                                                            Attorney for Plaintiff
                                                            Suite A, 2004 Poole Drive
                                                            Huntsville, Alabama 35810
                                                            Telephone: 256-859-8900
                                                            Fax: 256-859-8853
                                                            Email: kenhampton@hiwaay.net
             Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 26 of 63
       ”^0104?

<2 /
                                         AlaFile E-Notice
        a Ml

        OF
                                                                            47-CV-2021-900402.00



 To:   KENNETH D HAMPTON
       kenhampton@hiwaay.net




                      NOTICE OF ELECTRONIC FILING

                       IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


         SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                         47-CV-2021 -900402.00


                        The following discovery was FILED on 3/29/2021 3:39:30 PM




       Notice Date:    3/29/2021 3:39:30 PM




                                                                                    DEBRA KIZER
                                                                          CIRCUIT COURT CLERK
                                                                    MADISON COUNTY, ALABAMA
                                                                    MADISON COUNTY, ALABAMA
                                                                         100 NORTHSIDE SQUARE
                                                                           HUNTSVILLE, AL, 35801


                                                                                     256-532-3390
              Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 27 of 63



                                         AlaFile E-Notice
      wA
      si     1    5




                  &
           OF AW''
                                                                            47-CV-2021 -900402.00



To:    AETNA LIFE INSURANCE COMPANY, CT CORPORATION SYSTE
       REGISTERED AGENT 2 NORTH
       JACKSON STREET SUITE 605
       MONTGOMERY, AL, 36104-0000




                      NOTICE OF ELECTRONIC FILING

                       IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


           SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                         47-CV-2021-900402.00


                        The following discovery was FILED on 3/29/2021 3:39:30 PM




       Notice Date:    3/29/2021 3:39:30 PM




                                                                                    DEBRA KIZER
                                                                          CIRCUIT COURT CLERK
                                                                    MADISON COUNTY, ALABAMA
                                                                    MADISON COUNTY, ALABAMA
                                                                         100 NORTHSIDE SQUARE
                                                                           HUNTSVILLE, AL, 35801

                                                                                     256-532-3390




                                                                                                    i
                Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 28 of 63




      fl /
               w
               /l\ U I
                                           AlaFile E-Notice
      St w




         OF
                                                                              47-CV-2021 -900402.00



To:    THE HARTFORD FINANCIAL SERVICES GROUP INC, CT CORP (F
       SYSTEM REGISTERED AGENT
       67 BURNSIDE AVENUE
       EAST HARTFORD, CT, 06108-0000




                       NOTICE OF ELECTRONIC FILING

                         IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


             SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                           47-CV-2021-900402.00


                          The following discovery was FILED on 3/29/2021 3:39:30 PM




        Notice Date:     3/29/2021 3:39:30 PM




                                                                                      DEBRA KIZER
                                                                           CIRCUIT COURT CLERK
                                                                      MADISON COUNTY, ALABAMA
                                                                      MADISON COUNTY, ALABAMA
                                                                           100 NORTHSIDE SQUARE
                                                                             HUNTSVILLE, AL, 35801


                                                                                      256-532-3390
             Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 29 of 63



       f/r            $                     AlaFile E-Notice
.
i     f/Oj   a
                  $5
        OF AVN>"
                                                                               47-CV-2021 -900402.00



To:   HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY, CT (PI
      CORPORATION SYSTEM, SUITE
      605, 2 NORTH JACKSON ST
      MONTGOMERY, AL, 36104-0000




                      NOTICE OF ELECTRONIC FILING

                          IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


         SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                            47-CV-2021 -900402.00


                           The following discovery was FILED on 3/29/2021 3:39:30 PM




       Notice Date:       3/29/2021 3:39:30 PM




                                                                                       DEBRA KIZER
                                                                            CIRCUIT COURT CLERK
                                                                       MADISON COUNTY, ALABAMA
                                                                       MADISON COUNTY, ALABAMA
                                                                            100 NORTHSIDE SQUARE
                                                                              HUNTSVILLE, AL, 35801


                                                                                        256-532-3390
                      Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 30 of 63

           1    1 „   ’   i   x yj*

       r/
      ft                                                 AlaFile E-Notice
             A
      ft w .-0.
             yj




                                                                                            47-CV-2021-900402.00

                                                                                             Judge: CHRIS COMER

To:    KENNETH D HAMPTON
       kenhampton@hiwaay.net




                                 NOTICE OF ELECTRONIC FILING

                                      IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


               SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                                         47-CV-2021 -900402.00


                                         The following matter was FILED on 3/29/2021 3:41 :57 PM

                                                     C001 DOLNEY SHERELL ANNE

                                  REQUEST FOR ATTORNEY INITIATED CERTIFIED MAIL SERVICE

                                                 [Filer: HAMPTON KENNETH DEWAYNE]



        Notice Date:                  3/29/2021 3:41:57 PM




                                                                                                   DEBRA KIZER
                                                                                          CIRCUIT COURT CLERK
                                                                                    MADISON COUNTY, ALABAMA
                                                                                    MADISON COUNTY, ALABAMA
                                                                                         100 NORTHSIDE SQUARE
                                                                                           HUNTSVILLE, AL, 35801


                                                                                                    256-532-3390
              Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 31 of 63


  z
                                           AlaFile E-Notice
      !l
           OF At^
                                                                             47-CV-2021-900402.00

                                                                              Judge: CHRIS COMER

To:    AETNA LIFE INSURANCE COMPANY, CT CORPORATION SYSTE
       REGISTERED AGENT 2 NORTH
       JACKSON STREET SUITE 605
       MONTGOMERY, AL, 36104-0000




                      NOTICE OF ELECTRONIC FILING

                        IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


           SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                           47-CV-2021 -900402.00


                           The following matter was FILED on 3/29/2021 3:41:57 PM

                                       C001 DOLNEYSHERELLANNE

                      REQUEST FOR ATTORNEY INITIATED CERTIFIED MAIL SERVICE

                                   [Filer: HAMPTON KENNETH DEWAYNE]



       Notice Date:     3/29/2021 3:41:57 PM




                                                                                    DEBRA KIZER
                                                                           CIRCUIT COURT CLERK
                                                                      MADISON COUNTY, ALABAMA
                                                                      MADISON COUNTY, ALABAMA

                                                                          100 NORTHSIDE SQUARE
                                                                            HUNTSVILLE, AL, 35801


                                                                                     256-532-3390
                 Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 32 of 63

           ’'‘jSwsSfcs
§7
                     fir                         AlaFile E-Notice
      I
      2/    o'       II I



            OF
                                                                                    47-CV-2021 -900402.00

                                                                                     Judge: CHRIS COMER

To:    THE HARTFORD FINANCIAL SERVICES GROUP INC, CT CORP (f
       SYSTEM REGISTERED AGENT
       67 BURNSIDE AVENUE
       EAST HARTFORD, CT, 06108-0000




                          NOTICE OF ELECTRONIC FILING

                              IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


             SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                                 47-CV-2021 -900402.00


                                 The following matter was FILED on 3/29/2021 3:41 :57 PM

                                             C001 DOLNEY SHERELL ANNE

                            REQUEST FOR ATTORNEY INITIATED CERTIFIED MAIL SERVICE

                                         [Filer: HAMPTON KENNETH DEWAYNE]



           Notice Date:       3/29/2021 3:41:57 PM




                                                                                           DEBRA KIZER
                                                                                  CIRCUIT COURT CLERK
                                                                            MADISON COUNTY, ALABAMA
                                                                            MADISON COUNTY, ALABAMA
                                                                                 100 NORTHSIDE SQUARE
                                                                                   HUNTSVILLE, AL, 35801

                                                                                            256-532-3390
            Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 33 of 63


Oj
                                          AlaFile E-Notice
                 5




NW OF
                                                                            47-CV-2021 -900402.00

                                                                             Judge: CHRIS COMER

To:   HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY, CT (PI
      CORPORATION SYSTEM, SUITE
      605, 2 NORTH JACKSON ST
      MONTGOMERY, AL, 36104-0000




                     NOTICE OF ELECTRONIC FILING

                       IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


        SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                          47-CV-2021-900402.00


                          The following matter was FILED on 3/29/2021 3:41:57 PM

                                      C001 DOLNEY SHERELL ANNE

                     REQUEST FOR ATTORNEY INITIATED CERTIFIED MAIL SERVICE

                                  [Filer: HAMPTON KENNETH DEWAYNE]



      Notice Date:     3/29/2021 3:41:57 PM




                                                                                   DEBRA KIZER
                                                                          CIRCUIT COURT CLERK
                                                                     MADISON COUNTY, ALABAMA
                                                                     MADISON COUNTY, ALABAMA
                                                                         100 NORTHSIDE SQUARE
                                                                           HUNTSVILLE, AL, 35801


                                                                                    256-532-3390
                  Case
-CV-202 1-900402.00     5:21-cv-00620-CLS
                    - SET                 Document 1-1
                          FOR HEARING - TRANSMITTAL                   Filed 05/03/21 Page 34 of 63              Page 1 o:

                       —rim

       /S’,
       @7               -1 IS

              Ip
              XI Mb*
                        /IV
                        w
                                                     AlaFile E-Notice



                 MpoSttM

                 OF
                                                                                      4 7-CV-202 1-900402. 00

                                                                                       Judge: CHRIS COMER

        To:    HAMPTON KENNETH DEWAYNE
               kenhampton@hiwaay.net




                                    NOTICE OF CASE SETTING

                                  IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


                  SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                                     47-CV-2021-900402.00


                                           The following matter is SET FOR HEARING

                                                  C001 DOLNEY SHERELL ANNE

                                REQUEST FOR ATTORNEY INITIATED CERTIFIED MAIL SERVICE

                                               [Filer: HAMPTON KENNETH DEWAYNE]

                Hearing Date:     05/07/2021
                Hearing Time:     09:45:00 AM
                Location:         ZOOM HEARING

                Notice Date:      3/29/2021 4:51:41 PM




                                                                                              DEBRA KIZER
                                                                                     CIRCUIT COURT CLERK
                                                                             MADISON COUNTY, ALABAMA
                                                                             MADISON COUNTY, ALABAMA
                                                                                  100 NORTHSIDE SQUARE
                                                                                     HUNTSVILLE, AL, 35801


                                                                                               256-532-3390




:ps://webviewer.alacourt.gov/viewer/PDF                                                                         4/22/20
                  Case
-CV-202 1-900402.00     5:21-cv-00620-CLS
                    - SET                 Document 1-1
                          FOR HEARING - TRANSMITTAL                 Filed 05/03/21 Page 35 of 63            Page 2 o:


       &                                           AlaFile E-Notice




          •w OF
                                                                                    47-CV-2021-900402.00

                                                                                     Judge: CHRIS COMER

        To:   AETNA LIFE INSURANCE COMPANY, CT CORPORATION SYSTE
              REGISTERED AGENT 2 NORTH
              JACKSON STREET SUITE 605
              MONTGOMERY, AL, 36104-0000




                                  NOTICE OF CASE SETTING

                                IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


                SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                                   47-CV-2021-900402.00


                                         The following matter is SET FOR HEARING

                                                C001 DOLNEY SHERELL ANNE

                              REQUEST FOR ATTORNEY INITIATED CERTIFIED MAIL SERVICE

                                             [Filer: HAMPTON KENNETH DEWAYNE]

              Hearing Date:     05/07/2021
              Hearing Time:     09:45:00 AM
              Location:         ZOOM HEARING

              Notice Date:      3/29/2021 4:51:41 PM




                                                                                            DEBRA KIZER
                                                                                   CIRCUIT COURT CLERK
                                                                           MADISON COUNTY, ALABAMA
                                                                           MADISON COUNTY, ALABAMA
                                                                                100 NORTHSIDE SQUARE
                                                                                    HUNTSVILLE, AL, 35801


                                                                                             256-532-3390




:ps://webviewer.alacourt.gov/viewer/PDF                                                                     4/22/20
                                                DOCUMENT 7
                      Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 36 of 63
                                                                            ELECTRONICALLY FILED
                                                                                                                          W            3/29/2021 3:43 PM
STATE OF ALABAMA                                                  Revised 3/5/08                                 Cas                47-CV-202 1-900402.00
Unified Judicial System                                                                                                             CIRCUIT COURT OF
                                                                                                                                MADISON COUNTY, ALABAMA
47-MADISON                                                    ["I District Court       0Circuit Court            CV2i
                                                                                                                                   DEBRA KIZER, CLERK

                                                                                                    CIVIL MOTION COVER SHEET
SHERELL ANNE DOLNEY V. AETNA LIFE
                                                                                       Name of Filing Party:C001 - DOLNEY SHERELL ANNE
INSURANCE COMPANY, CT CORPORATION SY


Name, Address, and Telephone No. of Attorney or Party. If Not Represented.                         Oral Arguments Requested
  KENNETH D HAMPTON

  SUITE A, 2004 POOLE DRIVE

  HUNTSVILLE, AL 35810

Attorney Bar No.:       HAM033

                                                                            TYPE OF MOTION
                          Motions Requiring Fee                                                                  Motions Not Requiring Fee

       Default Judgment ($50.00)                                                                Add Party
      Joinder in Other Party's Dispositive Motion                                               Amend
  r-|(i.e. Summary Judgment, Judgment on the Pleadings,                                         Change of Venue/Transfer
  L-'orother Dispositive Motion not pursuant to Rule 12(b))
       ($50.00)                                                                                 Compel

  Judgment on the Pleadings ($50.00)                                                            Consolidation
                                                                                                Continue
  r—I Motion to Dismiss, or in the Alternative
  *—I SummaryJudgment($50.00)                                                                   Deposition
       Renewed Dispositive Motion(Summary                                                       Designate a Mediator
      Judgment, Judgment on the Pleadings, or other                                             Judgment as a Matter of Law (during Trial)
      DispositiveMotion not pursuant to Rule 12(b)) ($50.00)
                                                                                                Disburse Funds
      Summary Judgment pursuant to Rule 56($50.00)
                                                                                                Extension of Time
       Motion to Intervene ($297.00)
                                                                                                In Limine
      Other
                                                                                                Joinder
   pursuant to Rule                                                         ($50.00)
                                                                                                More Definite Statement
   ‘Motion fees are enumerated in §12-1 9-71 (a). Fees                                          Motion to Dismiss pursuant to Rule 12(b)
   pursuant to Local Act are not included. Please contact the                                   New Trial
   Clerk of the Court regarding applicable local fees.
                                                                                             Fl Objection of Exemptions Claimed
      Local Court Costs $               0                                                       Pendente Lite
                                                                                             [~l Plaintiffs Motion to Dismiss
                                                                                                Preliminary Injunction
                                                                                                Protective Order
                                                                                                Quash
                                                                                                Release from Stay of Execution
                                                                                                Sanctions
                                                                                                Sever
                                                                                                Special Practice in Alabama
                                                                                                Stay
                                                                                                Strike
                                                                                             [~~| Supplement to Pending Motion
                                                                                                Vacate or Modify
                                                                                                Withdraw
                                                                                               Other          Request for Attorney Initiated Certified
                                                                                                             Mail Service

                                                                                             pursuant to Rule   Rule 4(i)(2)(B)(ii)      (Subject to Filing Fee)
Check here if you have filed or are filing contemoraneously                                                     Signature of Attorney or Party
                                                                    Date:
with this motion an Affidavit of Substantial Hardship or if you                                                 Is/ KENNETH D HAMPTON
are filing on behalf of an agency or department of the State,      3/29/2021 3:42:19 PM
county, or municipal government. (Pursuant to §6-5-1 Code
of Alabama (1975), governmental entities are exempt from
prepayment of filing fees)

‘This Cover Sheet must be completed and submitted to the Clerk of Court upon the filing of any motion. Each motion should contain a separate Cover Sheet.
                   Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 37 of 63
                                             DOCUMENT 7

"Motions titled 'Motion to Dismiss' that are not pursuant to Rule 12(b) and are in fact Motions for Summary Judgments are subject to filing fee.
                                DOCUMENT 8
      Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 38 of 63
                                                            ELECTRONICALLY FILED
                                                                              ))     3/29/2021 3:43 PM
                                                                                   47-CV-2021-900402.00
                                                                                  CIRCUIT COURT OF
                                                                              MADISON COUNTY, ALABAMA
                                                                                 DEBRA KIZER, CLERK

                    IN THE CIRCUIT COURT FOR THE TWENTY-THIRD
                JUDICIAL CIRCUIT OF MADISON COUNTY ALABAMA


SHERELL ANNE DOLNEY,                                 )
                                                     )
                              Plaintiff,             )
                                                     )
Vs.                                                  ) Civil Action: 47-CV-2021-900402

AETNA LIFE INSURANCE COMPANY,                        )
An insurance company licensed by the
State of Alabama; THE HARTFORD                       )
FINANCIAL SERVICES GROUP, INC.,                      )
A corporation; and HARTFORD LIFE AND                 )
ACCIDENT INSURANCE COMPANY,                          )
An insurance company licensed by the                 )
State of Alabama,                                    )
                                                     )
                              Defendants.            )



                 Plaintiff Requests Certified Mail Service on the Defendants


        Comes now the Plaintiff pursuant to Alabama Rule of Civil Procedure 4 and Alabama Rule
of Civil Procedure 4(i)(2)(B)(ii) permitting attorney initiated service and requests that certified
mail service of the Summons and Complaint in this matter be made on the Defendants, return
receipt requested, by serving the Defendant as follows using attorney initiated service:


[1]
Aetna Life Insurance Company
C/O CT Corporation System
Registered Agent for Aetna Life Insurance Company
2 North Jackson Street
Suite 605
Montgomery, Alabama 36104


[2]
The Hartford Financial Services Group, Inc.
C/O CT Corporation System
Registered Agent for The Hartford Financial Services Group, Inc.
67 Bumside Avenue
East Hartford, CT 06108-3408




                                                 1
                                DOCUMENT 8
      Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 39 of 63




[3]
Hartford Life and Accident Insurance Company
C/O number CT Corporation System
Registered Agent for Hartford Life and Accident Insurance Company
2 North Jackson Street
Suite 605
Montgomery, Alabama 36104



Date: March       , 2021


                                                       'Kenneth D. Hampton hamo33
                                                        Attorney for Plaintiff
                                                        Suite A, 2004 Poole Drive
                                                        Huntsville, Alabama 35810
                                                        Telephone: 256-859-8900
                                                        Fax: 256-859-8853
                                                        Email: kenhampton@hiwaay .net




                                               2
                                  DOCUMENT 10
         Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 40 of 63
                                                            K ELECTRONICALLY FILED
                                                                                   )     3/29/2021 3:44 PM
                                                                                 y     47-CV-2021 -900402.00
                                                                                      CIRCUIT COURT OF
                                                                                  MADISON COUNTY, ALABAMA
                     IN THE CIRCUIT COURT FOR THE TWENT1                             DEBRA KIZER, CLERK
                    JUDICIAL CIRCUIT OF MADISON COUNTY ALABAMA


SHERELL ANNE DOLNEY,                                  )

                               Plaintiff,             )
                                                      )
Vs.                                                   ) Civil Action: 47 -CV-202 1 -900402
                                                      )
AETNA LIFE INSURANCE COMPANY,                         )
An insurance company licensed by the                  )
State of Alabama; THE HARTFORD
FINANCIAL SERVICES GROUP, INC.,                       )
A corporation; and HARTFORD LIFE AND                  )
ACCIDENT INSURANCE COMPANY,                           )
An insurance company licensed by the                  )
State of Alabama,                                     )

                               Defendants.            )

                      Affidavit of Certified Mailing of Process and Complaint


       Comes now the attorney for the Plaintiff pursuant to Alabama Rule of Civil Procedure

4(i)(2)(B)(ii) and after first being given an affirmation to speak the truth does depose and state:

       I, Kenneth D. Hampton, did on March 29, 2021 initiate certified mail service by placing a filed

copy of the Summons and Complaint, issued by the Clerk of the below designated Court on March 29,

2021, together with Plaintiffs Request for Production to each Defendant in the United States mail,

certified mail with return receipt, copies of the return receipts being attached hereto, and with postage

prepaid to the following persons, corporations, governmental entities, or other entities:

Entity Served                                                                 Certified Mail Number


[1]
Aetna Life Insurance Company                                          7011 2970 0000 4991 4749
C/O CT Corporation System
Registered Agent for Aetna Life Insurance Company
2 North Jackson Street
Suite 605
Montgomery, Alabama 36104




                                                                                                      Page | 1
            Case 5:21-cv-00620-CLS Document 1-110 Filed 05/03/21 Page 41 of 63
                                     DOCUMENT




[2]
The Hartford Financial Services Group, Inc.                           7011 2970 0000 4991 4725
C/O CT Corporation System
Registered Agent for The Hartford Financial Services Group, Inc.
67 Bumside Avenue
East Hartford, CT 06108-3408


[3]
Hartford Life and Accident Insurance Company                          7011 2970 0000 4991 4718
C/O number CT Corporation System
Registered Agent for Hartford Life and Accident Insurance Company
2 North Jackson Street
Suite 605
Montgomery, Alabama 36104




        I have further caused the originals of the return receipts to be returned to the Circuit Court Clerk


of Madison County, Alabama whose address is: Circuit Court Clerk, Civil, Madison County Courthouse,


100 North Side Square, Huntsville, Alabama, 35801-4280 with the return receipts showing the following


case number: 47-CV-2021 -900402. 1 have personal knowledge of the facts stated in this affidavit and


they are true and correct.


Date: March        ,2021



                                               Kenneth D. Hamptoq/[HAM033]
                                               Attorney For Plaintiff/Appellant
                                               Suite A
                                               2004 Poole Drive
                                               Huntsville, Al 35810
                                               Telephone: 256-859-8900
                                               Fax: 256-859-8853
                                               E-Mail :kenhampton@hiwaay. net
State of Alabama)
County of Madison)

                                              Notary Public


         Before me personally appeared the above and foregoing Kenneth D. Hampton, Attorney, and
after first making himself known to me, and after first providing proof that he is a natural bom citizen of
the United States of America and after first being given an affirmation to speak the truth, he did in my


                                                                                                   Page | 2
        Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 42 of 63
                                 DOCUMENT 10




presence, attest and affirm the above and foregoing Affidavit of Certified Mailing of Process and
Complaint on this the 3.^^ day of March, 2021 .


                                        /I
                                        \ fWxy? fry71. •K
                                          Notary Public, State at Large



My Commission Expires on:                                 , 202 3.




                                                                                         Page | 3
                                Case 5:21-cv-00620-CLS Document 1-110 Filed 05/03/21 Page 43 of 63
                                                         DOCUMENT
                     i


                         SENDER: COMPLETE THIS SECTION                                    I COMPI ETE THIS SECTION ON DELIVERY
                             Complete Items 1, 2, and 3.                                     A. Signature

                          st Print your name and address on the reverse                                                                                     Agent
                                                                                             X                                                              Addressee
                             so that we can return the card to you.
                                                                                             B. Received by (Printed Name)                      C. Date of Delivery
                 •           Attach this card to the back of the mailpiece,
                             or on the front if space permits.
                         1. Article Addressed to:                                            D. Is delivery address different from item 1?               Yes
                         Aetna Life Insurance Company                                           If YES, enter delivery address below:                  O No
                         C/O CT Corporation System
                         Registered Agent for Aetna
                         Life Insurance Coinpay
                         2 North Jackson Street,                       Suite605
                         Montgomery, Alabama 36104
                                                                                          3. Service Type                                    Priority Mail Express®

                              iiiiiiEiiiiiiiiiiiiiiiiHimniiiiii                             Adult Signature
                                                                                          Adult Signature Restricted Delivery
                                                                                         Certified Mall®
                                                                                                                                             Registered Mall™
                                                                                                                                             Registered Mail Restricted
                                9590 9402 4958 9063 7248 96                               Certified Mail Restricted Delivery      WRetum Receipt for
                                                                                          Collect on Delivery                       Merchandise
                                                                                                                                           .   . .
                         2. Article Number (Transfer from service label)                  Collect on Delivery Restricted Delivery   Signature Confirmation™ <
                                                                                          Insured Mall                              Signature Confirmation
                          7011        2170       DODD        Mill          47M1           Insured Mall Restricted Delivery          Restricted Delivery
                                                                                          (over $500)

                         PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                Domestic Return Receipt

                                                                                                                                                                    I
                                                                                                                                                                          J
        I                                                                                                                                                                 I;
5                                                                                        COMPLETE THIS SECTION ON DELIVERY
        | SENDER: COMPLETE THIS SECTION
                                                                                         A. Signature
                         Complete items 1,2, and 3.                                                                                                    Agent
                          Print your name and address on the reverse                     X                                                             Addressee
                          so that we can return the card to you.                                                                             C. Date of Delivery
                                                                                         B. Received by (Printed Name)
                          Attach this card to the back of the mailpiece,
                          or on the front if space permits.
                                                                                         D. Is delivery address different from item 1?                 Yes
                 1. Article Addressed to:
                                                                                            If YES, enter delivery address below:                      No
                     The Hartford Financial Services
                     Inc.        c/0 CT Corporation System
                     Registered Agent for The
                     Hartford Financial Services
        >            67      Burnside Avenue
                     East Hartford, CT 06108-3408
                                                                                        3, Service Type                                Priority Mall Express®
                                                                                          Adult Signature                              Registered Mali™

                           BIMfillliHIIIHillilE                                     .     Adult Signature Restricted Delivery
                                                                                    ' S' Certified Mail®
                                                                                          Certified Mall Restricted Delivery
                                                                                                                                       Registered Mall Restricted
                                                                                                                                      peirverv
                                                                                                                                    XSSetum Receipt for
                              9590 9402 4958 9063 7246 36                               Collect on Delivery
                                                                                                                                       Merchandise

                                                                                                          . Restricted
                                                                                    - t Collect on Delivery              Delivery' D Signature Confirmation™
                                                                                      -Insured Mall                                  Signature Confirmation
                          Tali' s'no oodd hto                                             Insured Mall Restricted Delivery
                                                                                          (over $500)
                                                                                                                                       Restricted Delivery


                                                                                                                                   Domestic Return Receipt »
        . PS Form 381 1 , July 2015 PSN 7530-02-000-9053                                                                                                            i
            I


                                                                                   COMPLETE THIS SECTION ON DELIVERY
     SENDER: COMPLETE THIS SECTION
                                                                                   A. Signature
                Complete items 1 , 2, and 3.
                                                                                                                                                 Agent
                Print your name and address on the reverse                         X                                                             Addressee
                so that we can return the card to you.
                                                                                   B. Received by (Printed Name)                    C. Date of Delivery
                Attach this card to the back of the mailpiece,
                or on the front If space permits.
      1. Article Addressed to:                                                     D. Is delivery address different from item 1 ?                Yes
     Hartford Life and Accident                                                         If YES, enter delivery address below:                Q No

     Insurance                       Company
      C/0 number CT Corporation System
    ; Registered Agent for Hartford Li |e
     2 North Jackson Street, Suite                                         605
     Montgomery,                        Alabama 36104
                                                                                 3. Service Type                                  Priority Mall Express®


                 iiininiiiiiiniiiiiiiiiHi                                          Adult Signature
                                                                                   Adult Signature Restricted Delivery
                                                                                 SXertlfled Mail®
                                                                                                                                  Registered Mall™
                                                                                                                                  Registered Mall Restricted
                                                                                                                                  Delivery
                         9590 9402 4958 9063 7246 29                               Certified Mail Restricted Delivery          XJfleiurn Receipt for
                                                                                                                                  Merchandise
                                                                                   Collect on Delivery
                                                                                   Collect on Delivery Restricted Delivery O Signature Confirmation™
     2. Article Number (Transfer from service label)                             - Insured Mall                                   Signature Confirmation
                                                                                   Insured Mail Restricted Delivery               Restricted Delivery
                7011 2170                               4111        4713           (over $500)
                                                                                                                             Domestic Return Receipt ;
    > PS Form 3811, July 2015 PSN 7530-02-000-9053
-CV-202 1-900402.00Case  5:21-cv-00620-CLS
                    - MISCELLANEOUS          Document 1-1
                                        - TRANSMITTAL             Filed 05/03/21 Page 44 of 63        Page 1 o


      &
      %
             ,OT                               AlaFile E-Notice



                        4}
              OF
                                                                               47-CV-2021-900402.00



       To:   KENNETH D HAMPTON
             kenhampton@hiwaay.net




                            NOTICE OF ELECTRONIC FILING

                             IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


               SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                               47-CV-2021 -900402.00


                    The following AFFIDAVIT OF CERTIFIED MAILING OF PROCESS AND COMPLAINT
                                         was FILED on 3/29/2021 3:43:34 PM




             Notice Date:    3/29/2021 3:43:34 PM




                                                                                      DEBRA KIZER
                                                                             CIRCUIT COURT CLERK
                                                                        MADISON COUNTY, ALABAMA
                                                                        MADISON COUNTY, ALABAMA
                                                                             100 NORTHSIDE SQUARE
                                                                              HUNTSVILLE, AL, 35801


                                                                                       256-532-3390




ps://webviewer.alacourt.gov/viewer/PDF                                                                 4/22/20 (
-CV-202 1-900402.00Case  5:21-cv-00620-CLS
                    - MISCELLANEOUS          Document 1-1
                                        - TRANSMITTAL                  Filed 05/03/21 Page 45 of 63           Page 2 o:



                                                    AlaFile E-Notice
             4/
             SI         W




                                                                                    47-CV-202 1 -900402. 00



       To:    AETNA LIFE INSURANCE COMPANY, CT CORPORATION SYSTE
              REGISTERED AGENT 2 NORTH
              JACKSON STREET SUITE 605
              MONTGOMERY, AL, 36104-0000




                                 NOTICE OF ELECTRONIC FILING

                                  IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


                    SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                                    47-CV-2021-900402.00


                         The following AFFIDAVIT OF CERTIFIED MAILING OF PROCESS AND COMPLAINT
                                              was FILED on 3/29/2021 3:43:34 PM




                  Notice Date:    3/29/2021 3:43:34 PM




                                                                                            DEBRA KIZER
                                                                                  CIRCUIT COURT CLERK
                                                                             MADISON COUNTY, ALABAMA
                                                                              MADISON COUNTY, ALABAMA
                                                                                  100 NORTHSIDE SQUARE
                                                                                   HUNTSVILLE, AL, 35801


                                                                                              256-532-3390




ps://webviewer.alacourt.gov/viewer/PDF                                                                         4/22/20 |
                                                                                                                       I
             Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 46 of 63

   TSweksBS
477

      //                                 AlaFile E-Notice
      I B B w


        OF
                                                                         47-CV-2021 -900402.00

                                                                          Judge: CHRIS COMER

To:   KENNETH D HAMPTON
      kenhampton@hiwaay.net




                       NOTICE OF VIRTUAL HEARING

                       IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


         SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                         47-CV-2021-900402.00


                            The following matter is SET FOR VIRTUAL HEARING



                                              MOTION HEARING

                                          3/29/2021 4:49:36 PM


       Hearing Date:   05/07/2021
       Hearing Time:   09:45:00 AM
       Location:       Virtual Hearing

       Notice Date:    3/29/2021 4:49:36 PM




                                                                                 DEBRA KIZER
                                                                       CIRCUIT COURT CLERK
                                                                  MADISON COUNTY, ALABAMA
                                                                  MADISON COUNTY, ALABAMA
                                                                      100 NORTHSIDE SQUARE
                                                                        HUNTSVILLE, AL, 35801


                                                                                  256-532-3390
              Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 47 of 63



                                         AlaFile E-Notice
      //£
       OF
                                                                         47-CV-2021 -900402.00

                                                                          Judge: CHRIS COMER

To:   AETNA LIFE INSURANCE COMPANY, CT CORPORATION SYSTE
      REGISTERED AGENT 2 NORTH
      JACKSON STREET SUITE 605
      MONTGOMERY, AL, 36104-0000




                       NOTICE OF VIRTUAL HEARING

                       IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


         SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                         47-CV-2021-900402.00


                            The following matter is SET FOR VIRTUAL HEARING



                                              MOTION HEARING

                                          3/29/2021 4:49:36 PM


       Hearing Date:   05/07/2021
       Hearing Time:   09:45:00 AM
       Location:       Virtual Hearing

       Notice Date:    3/29/2021 4:49:36 PM




                                                                                 DEBRA KIZER
                                                                       CIRCUIT COURT CLERK
                                                                  MADISON COUNTY, ALABAMA
                                                                  MADISON COUNTY, ALABAMA
                                                                      100 NORTHSIDE SQUARE
                                                                        HUNTSVILLE, AL, 35801


                                                                                  256-532-3390
                Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 48 of 63




 t
      //fl'o
      I
           u
            Jlh
                                              AlaFile E-Notice


  \                   z*.

                                                                              47-CV-202 1-900402.00

                                                                               Judge: CHRIS COMER

To:   THE HARTFORD FINANCIAL SERVICES GROUP INC, CT CORP (f
      SYSTEM REGISTERED AGENT
      67 BURNSIDE AVENUE
      EAST HARTFORD, CT, 06108-0000




                            NOTICE OF VIRTUAL HEARING

                            IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


            SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                              47-CV-202 1-900402.00


                                 The following matter is SET FOR VIRTUAL HEARING



                                                   MOTION HEARING

                                               3/29/2021 4:49:36 PM


          Hearing Date:     05/07/2021
          Hearing Time:     09:45:00 AM
          Location:         Virtual Hearing

          Notice Date:      3/29/2021 4:49:36 PM




                                                                                     DEBRA KIZER
                                                                            CIRCUIT COURT CLERK
                                                                       MADISON COUNTY, ALABAMA
                                                                       MADISON COUNTY, ALABAMA
                                                                           100 NORTHSIDE SQUARE
                                                                             HUNTSVILLE, AL, 35801


                                                                                       256-532-3390
              Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 49 of 63


is* j
                                          AlaFile E-Notice
              w



         OF
                                                                          47-CV-2021 -900402.00

                                                                           Judge: CHRIS COMER

 To:    HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY, CT (PI
        CORPORATION SYSTEM, SUITE
        605, 2 NORTH JACKSON ST
        MONTGOMERY, AL, 36104-0000




                        NOTICE OF VIRTUAL HEARING

                        IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


          SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                          47-CV-2021-900402.00


                             The following matter is SET FOR VIRTUAL HEARING



                                               MOTION HEARING

                                           3/29/2021 4:49:36 PM

        Hearing Date:   05/07/2021
        Hearing Time:   09:45:00 AM
        Location:       Virtual Hearing

        Notice Date:    3/29/2021 4:49:36 PM




                                                                                 DEBRA KIZER
                                                                        CIRCUIT COURT CLERK
                                                                   MADISON COUNTY, ALABAMA
                                                                   MADISON COUNTY, ALABAMA
                                                                       100 NORTHSIDE SQUARE
                                                                         HUNTSVILLE, AL, 35801


                                                                                   256-532-3390
                               DOCUMENT 14
      Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 50 of 63
                                                           ELECTRONICALLY FILED
                                                                  ((ffiw)   3/29/2021 4:50 PM
                                                                          47-CV-202 1-900402.00
                                                                           CIRCUIT COURT OF
                                                                      MADISON COUNTY, ALABAMA
                                                                         DEBRA KIZER, CLERK

         IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA




 DOLNEY SHERELL ANNE,                      )
 Plaintiff,                                )
                                           )
 V.                                        ) Case No.:     CV-202 1-900402.00
                                           )
 AETNA LIFE INSURANCE
 COMPANY, CT CORPORATION                   )
 SYSTE,
 THE HARTFORD FINANCIAL
                                           )
 SERVICES GROUP INC, CT CORP,
 HARTFORD LIFE AND ACCIDENT
                                           )
 INSURANCE COMPANY, CT,
 Defendants.                               )


                       ORDER SETTING ZOOM HEARING



       This matter is hereby reset for Zoom Virtual Hearing (Motion Hearing) on the 7th
day of May, 2021 at 9:45 a.m. The Zoom Link, Meeting ID and Password shall be sent
by separate email and/or notice.      Attendance will only be allowed electronically
through the virtual hearing.


       The Zoom Help Center can be found at the following link:

       https://support.zoom.us/hc/en-us



DONE this 29th day of March, 2021.

                                          /s/ CHRIS COMER
                                          CIRCUIT JUDGE
                Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 51 of 63
       YJDiOQ
Z&P.

                 1    $
      fl
      f/fflimi
                                            AlaFile E-Notice




        OF
                                                                                47-CV-2021 -900402.00

                                                                                  Judge: CHRIS COMER

To:   HAMPTON KENNETH DEWAYNE
      kenhampton@hiwaay.net




                           NOTICE OF COURT ACTION

                          IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


         SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                             47-CV-2021 -900402.00


                      A court action was entered in the above case on 3/29/2021 4:51 :01 PM



                                                    ORDER

                                                     [Filer: ]


       Disposition:       PENDING
       Judge:             CMC

       Notice Date:       3/29/2021 4:51:01 PM




                                                                                          DEBRA KIZER
                                                                               CIRCUIT COURT CLERK
                                                                         MADISON COUNTY, ALABAMA
                                                                         MADISON COUNTY, ALABAMA
                                                                              100 NORTHSIDE SQUARE
                                                                                HUNTSVILLE, AL, 35801

                                                                                              256-532-3390




                                                                                                             I
                     Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 52 of 63
            fjOlOQ
/iff*



                                                 AlaFile E-Notice
        I

             OF
                                                                                     47-CV-2021 -900402.00

                                                                                      Judge: CHRIS COMER

To:     AETNA LIFE INSURANCE COMPANY, CT CORPORATION SYSTE
        REGISTERED AGENT 2 NORTH
        JACKSON STREET SUITE 605
        MONTGOMERY, AL, 36104-0000




                               NOTICE OF COURT ACTION

                             IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


              SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                                 47-CV-2021 -900402.00


                           A court action was entered in the above case on 3/29/2021 4:51 :01 PM



                                                         ORDER

                                                          [Filer: ]


            Disposition:     PENDING
            Judge:           CMC

            Notice Date:     3/29/2021 4:51:01 PM




                                                                                               DEBRA KIZER
                                                                                   CIRCUIT COURT CLERK
                                                                              MADISON COUNTY, ALABAMA
                                                                              MADISON COUNTY, ALABAMA
                                                                                   100 NORTHSIDE SQUARE
                                                                                     HUNTSVILLE, AL, 35801

                                                                                                   256-532-3390




                                                                                                                  I
                   Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 53 of 63


                     XS
                w                              AlaFile E-Notice
(w    S



$<OF
                                                                                   47-CV-2021 -900402.00

                                                                                    Judge: CHRIS COMER

To:       THE HARTFORD FINANCIAL SERVICES GROUP INC, CT CORP (F
          SYSTEM REGISTERED AGENT
          67 BURNSIDE AVENUE
          EAST HARTFORD, CT, 06108-0000




                             NOTICE OF COURT ACTION

                           IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


            SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                               47-CV-2021-900402.00


                         A court action was entered in the above case on 3/29/2021 4:51:01 PM



                                                       ORDER

                                                        [Filer: ]


          Disposition:     PENDING
          Judge:           CMC

          Notice Date:     3/29/2021 4:51:01 PM




                                                                                            DEBRA KIZER
                                                                                 CIRCUIT COURT CLERK
                                                                           MADISON COUNTY, ALABAMA
                                                                           MADISON COUNTY, ALABAMA
                                                                                100 NORTHSIDE SQUARE
                                                                                  HUNTSVILLE, AL, 35801


                                                                                                256-532-3390
               Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 54 of 63
      ^UDia44


      ft                                   AlaFile E-Notice


                 I
                  &
       OF
                                                                               47-CV-2021 -900402.00

                                                                                Judge: CHRIS COMER

To:   HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY, CT (PI
      CORPORATION SYSTEM, SUITE
      605, 2 NORTH JACKSON ST
      MONTGOMERY, AL, 36104-0000




                         NOTICE OF COURT ACTION

                        IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


        SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                           47-CV-2021 -900402.00


                     A court action was entered in the above case on 3/29/2021 4:51:01 PM



                                                   ORDER

                                                    [Filer: ]


      Disposition:      PENDING
      Judge:            CMC

      Notice Date:      3/29/2021 4:51:01 PM




                                                                                        DEBRA KIZER
                                                                             CIRCUIT COURT CLERK
                                                                       MADISON COUNTY, ALABAMA
                                                                       MADISON COUNTY, ALABAMA
                                                                            100 NORTHSIDE SQUARE
                                                                              HUNTSVILLE, AL, 35801

                                                                                            256-532-3390
                                             DOCUMENT 17
 I                  Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 55 of 63
I
I



     SWi ::.FI: COMPLETE THIS SECTION                   COMPLETE THIS SECTION ON DELIVER'1
r

     I        pktotal, 2,81x13.                         A.          J®


     I     your name and address on theism                                    h TF                Agent i
         some can return ths cairi to you.                                                        Addressee
     I Attach thia cart to the back of themalpleco,     B.                                   QMsol Mwy {
                                                                                                                   I
       oronthefrontif spacepennfts.
     t ArtkfcAdctaodtoj                                 0, bdeSvayed                                h
     The Hartford Financial Services                         If 1^8, enter
     ^c* C/0 CT Corporation System
     Registered Agent for The                                                   ffltltM
     Hartford Financial Services                                                     DSffll® , „
                                                                             flitaajlCa»t<rtMit^<
     67 Bumside Avenue
     East Hartford, CT 06108-3408
                                                      3. Servlceiype

         lllllli                                      AMS0I0
                                                        SMiSijBtififWtelWwf aRnMMinKtM1
                                                      : IRMO                Jdtay      I
                                                                                        unsgMndHi"1            ,


           WW 4958 9063 7246 36                       OCatfWMsiRBrtfedWtey              WmFtalptlot            ,
                                                      CotectontWrery                      MaM»

    '^070 0000                               4725     DMUd
                                                      WMFWMOeM                            MMOeMy
                                                                                                               i
                                                                                                               ,
         Hw                  wiittmi.rtmwfflh
                                                       JwwUOOl
I PSForm3811,July2015PSN753M2W)53                                                      Domestic Return Receipt .
1.
                                                                                                              I
                                                   DOCUMENT 17
                          Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 56 of 63                    t
                                                                                                              I,

                                                                                                                  I



                           USPSMW                                                       Hrst-Class Mail
I


I
                                                                                        Postage & Fees Paid
I
                                    II
                                           t:                                           USP8
<
                                                                                        MMG-10
I
                                                b
                                                    lOL
I



I
                  CT MB *1158 10t3 7^ 3b
    I




    I
                United Stales            Sender Please printyourname, address, and ZIP+4* in this box’
                Postal Service
    I
                                            Circuit Court Clerk, Civil
    I


        (                                   Madison County Courthouse
    I

                                            100 North Side Square
        I



        I                                   Huntsville, AL 35801-4280
        I




                                         Case Number; 47-CV-2021-190(W.
            I
                 Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 57 of 63


f,
                       vis
                                                AlaFile E-Notice
                 Its   I*1




                       6y
            of
                                                                                      47-CV-2021 -900402.00

                                                                                       Judge: CHRIS COMER

     To:   HAMPTON KENNETH DEWAYNE
           kenhampton@hiwaay.net




                                      NOTICE OF SERVICE

                               IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


             SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                                47-CV-2021 -900402.00


                                      The following matter was served on 4/12/2021

                             D002 THE HARTFORD FINANCIAL SERVICES GROUP INC, CT CORP
                                                   Corresponding To

                                                   CERTIFIED MAIL




                                                                                              DEBRA KIZER
                                                                                     CIRCUIT COURT CLERK
                                                                            MADISON COUNTY, ALABAMA
                                                                            MADISON COUNTY, ALABAMA
                                                                                 100 NORTHSIDE SQUARE
                                                                                      HUNTSVILLE, AL, 35801

                                                                                               256-532-3390
              Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 58 of 63

       j         I   x

      fhr                                   AlaFile E-Notice
      //£    g


       OF
                                                                                 47-CV-2021 -900402.00

                                                                                  Judge: CHRIS COMER

To:   HAMPTON KENNETH DEWAYNE
      kenhampton@hiwaay.net




                                 NOTICE OF SERVICE

                           IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


           SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                            47-CV-2021 -900402.00


                                  The following matter was served on 4/5/2021

                         D003 HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY, CT
                                               Corresponding To

                                               CERTIFIED MAIL




                                                                                        DEBRA KIZER
                                                                                CIRCUIT COURT CLERK
                                                                        MADISON COUNTY, ALABAMA
                                                                        MADISON COUNTY, ALABAMA
                                                                            100 NORTHSIDE SQUARE
                                                                                HUNTSVILLE, AL, 35801


                                                                                          256-532-3390
                                                        NT
                                                 DOCUME1-1    T9                                               I
                        Case 5:21-cv-00620-CLS Document    Filed 05/03/21 Page 59 of 63
I
I
I
             " ? -"1
            a.             ,L_

                                                                                               P}'
                                                         mnETEWISSECmiO^ELK
     SEND R: COMPLETE THIS SECTION                                                                             J




                                                         Assure            >»
j Cortjpteteterns1,2,and3.
I iPdityourroaitoadteoiiltoreme                                                   .        ’         DWesree1
I       so Mean return the ®d to you.                    B. taWby(ftWMM
      i AtMBh this card to the back of the mat^eoe,                               iffrr
        or on the front ifspace pemiits.
    f—-»»—~<ii—
                    i      '     IT—
                                              If-im

                                                             D, fedflwryaita^                        O^s
I 1. ArtiAAdtasedto                                                                                  No
                                                              IfM^delivayadmsre^
  Hartford Life and Accident
  Instance Company
  C/0 number CI Corporation System!
                                 Li
  Registered Agent for Hartford
; 2 North Jackson Street,Suite
                                605]
                                                                    •UPS It®'
                                                                            kU
                                                                                                               j
I Monaomery, Alabama 36104                                                                                         I
                                                        a Sendee BgdS***^               Prkflty Man Express®
                                                                                       QR^MM<»                     |

          ill
                                                        OAMS^nKn                       n              lid
                                                                                       UnwOuManwDw^

                                                        IfeffiedMaM
            7246 29
             8590 9402 4958 9063                         OCteMMMMMw
                                                                                      JUwwnnBWMw
                                                                                           Ws                      I
                                                        laOMaiMMy .
             4




             i
                                                        dC W on ite tey Riisttdbetrey DS^Contatto*
                                                       L
             inta
i 2. ArtjfeNuk
                                                        “““                         etedK
                                                                                , °MS      T
                                                                                        Mvay
                                                                                                                   1
                                                                                      Domestic tan Receipt [
    [ l»381 W2015F8N7O>S()5S                             ,
I k
                                                      DOC
                                                  UMENT 19
                      Case
                        *1
                           5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 60 of 63



        I
                        USPSTRA>CKtNG
                                   1 H
        <                             «3QM          >v £
                                                            360                      FteWtes Mail'
        I




        r
                                iF
                                ! • I11
                                !*
                                        II,.
                                                           3L
                                                                                     Postage & Fees Paid
                                                                                     USPS
                                                                                     Pert No. GIO
    1
                             n
             WO W 1151 1W Wil, ’1
            MWMMIMi

    1       United Slates            ' Sender: Please print W name, address, and ZIM* in this box
                                                                                                    *
    ’ Postal Service
    I
                                           Circuit Court Clerk, Civil
it


    f
                                           Madison County Courthouse
    1
                                               100 North Side Square
<



1
                                           Huntsville, AL 35801-4280

I



I

                                      Case Number; 47-CV-2021-19Q0402
t


1



1



(



1
                                ^Hn'hil'Wi'+iWWhl'iWIi
1
T                                                           DOCUMENT 2T
I
                                   Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 61 of 63                             I
I




       SENC ;.R: COMPLETE THIS SECTION                               complete this se                 DELIVER


                                                                     A Signature            jf
       i Complete items Uaxl 1
                                                                                                           JsaaiW
       l Ftintyournanwand addtessontheiwse                                                                 ’       AddB88se,
         so ftat we can return the cad to you.
       1 Attihthis card tothebackofthe mailpiece,                    8,Re^byfWfM
               orcntheMlfspaceperniHs,
                             ' r   II1   '»"   III
      mil II    I   h*W"il


       I. Arttata Addressed to;                                      D, bddtoy address dtototon tail? 0 Yes
      Aetna Life Insurance Company                                     mentodaMaddressteta:                        QNo
       t/0 CI Corporation System
       Registered Agent for Aetna                                                  F to Nflffl :e
      Life Insurance Compay                                                        1

                                                                                       <c




       2 Notth Jackson Street, Suite605
                                                                                   V


                                                                                                     Ifc
      Montgomery , Alabama 36104
                                                                   3, ServIcoTvpe CwHB^WtW

               llllllllllllllll                                    MuftSHre*"**" 1
                                                                   AMSI^RfflliWIMWiy
                                                                                                      fj            wrJ
                                                                                                                    Mai™
                                                                                                                    Mai Utt*
                                                                                                                            1


                    W 9402 4958 9063 7248 98                       WIMfloHMOttey                                                1
                    4
                                                                    Cotton Detay                     HMnto
                                                                                                     _   A ,
                                                                                          ‘  r^n ,
       2.                                            f/m
                                                                   OCoMonD^ResBdDdtoy 0 W Go*
                                                                   DhawdMai                      '      Signature Confirmation ,
         7011 2170 GOOD 4111 1741                                  DMIMMMDetay                          MtalMtay
                                                                                                                                1




mXXSmhSSEBSS^SS
                                                                    . twrWI                      PM ml         I


I PSFoun3811, July2015P8N 750-000’®                                                                  Domestic Return Receipt '
I ,                                                                                                                 M amRMMP\


                                                                                                                     .   .
                                             DO6-UMENT21
                  Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 62 of 63
                                                                                                   1




                    WSMW
                      *
                                            S'
                                                                             First-Class Mail
                    Mil tim i                                                Postage & Fees Paid
                                                                             USPS
                                        i        It                          Permit No.ty"
I




          1510 KO! mi 1(IH 7218 %
I
                                                                                    11



I       United States        1 Sender: Please print your name, address, and ZW In this box*
I
        Postel Service
I                                Circuit Court Clerk, Civil
                                 Madison County Courthouse
1                                100 North Side Square
I


                                 Huntsville, AL 35801-4280
1
I
\




I



1
                              CASE W mi : 47-CV-2021-1900402
                                                                                         *
I


I


    I




    I
            Case 5:21-cv-00620-CLS Document 1-1 Filed 05/03/21 Page 63 of 63
Z®.
      f/t                               AlaFile E-Notice
{ wa           w.v


       OF AVjX                                                               47-CV-2021 -900402.00

                                                                              Judge: CHRIS COMER

To:   HAMPTON KENNETH DEWAYNE
      kenhampton@hiwaay.net




                              NOTICE OF SERVICE

                     IN THE CIRCUIT COURT OF MADISON COUNTY, ALABAMA


        SHERELL ANNE DOLNEY V. AETNA LIFE INSURANCE COMPANY, CT CORPORATION SY
                                        47-CV-2021 -900402.00


                              The following matter was served on 4/5/2021

                  D001 AETNA LIFE INSURANCE COMPANY, CT CORPORATION SYSTE

                                           Corresponding To

                                           CERTIFIED MAIL




                                                                                    DEBRA KIZER
                                                                            CIRCUIT COURT CLERK
                                                                    MADISON COUNTY, ALABAMA
                                                                    MADISON COUNTY, ALABAMA
                                                                        100 NORTHSIDE SQUARE
                                                                            HUNTSVILLE, AL, 35801

                                                                                     256-532-3390
